Exhibit 10.5
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
DISPLACEMENT AGREEMENT
(GREIG)
     THIS AGREEMENT (“Agreement”) originally was effective May 18, 2006
(“Effective Date”), by and between FirstMerit Corporation, an Ohio corporation
(the “Company”), and Paul G. Greig, the executive employee who has executed this
Agreement (“Employee”). Effective as of this 8th day of January, 2009, the
parties hereby amend and restate the Agreement (as previously amended and
restated from time to time) as set forth herein.
RECITALS:
     A. The Employee serves as an executive and is considered a key corporate
officer of the Company or one of its affiliates.
     B. The Board of Directors of the Company (“Board”) has determined that the
interests of the Company’s shareholders will be best served by ensuring that its
key corporate officers will adhere to the policies of the Board and senior
management with respect to any merger, acquisition or like transaction that does
not result or involve a Change in Control of the Company.
     C. The Board has also determined that it is in the best interests of the
shareholders to promote stability among key officers and employees, particularly
during the period leading up to and after a merger, acquisition or like
transaction.
     D. Employee and the Company may have previously entered into a Displacement
Agreement, which agreement is being replaced in its entirety by this Agreement
and have also entered into a Change in Control Termination Agreement which
protects Employee in the circumstances of a termination of employment following
a Change in Control of the Company. If an event (or a series of events) creates
an entitlement under both the Change in Control Termination Agreement and this
Agreement, the Employee will not be entitled to be paid benefits under both this
Agreement and the Change in Control Termination Agreement but will be entitled
to a benefit under this Agreement.
     IN CONSIDERATION OF THE FOREGOING, the mutual covenants hereinafter
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee agree as follows:
     1. Duties of Employee. In exchange for the compensation and benefits
described in this Agreement, the Employee agrees to discharge the obligations
described in paragraph 9 and, consistent with his duties to shareholders and
other legal obligations, the Employee shall support the position of the Board
and the Company’s senior management and shall take any action reasonably
requested by the Board and the Company’s senior management with respect to any
merger, acquisition or like transaction not involving a Change in Control of the
Company. The Employee agrees (on his own behalf and in behalf of his heirs,
assigns and beneficiaries) that the

 



--------------------------------------------------------------------------------



 



compensation and benefits described in this Agreement are adequate consideration
for the obligations assumed in this Agreement.
     2. Displacement and Change in Control.
     (a) The term “Displacement” shall mean a merger, acquisition or like
transaction where no Change in Control of the Company has occurred.
     For purposes of this Agreement, the entity resulting from a Displacement
(including, if appropriate, the Company) or succeeding to the Company’s interest
in connection with a Displacement is referred to as the “Displacement Entity.”
     If more than one event that constitutes a Displacement occurs during a
Protection Period (as defined below), the Employee shall be entitled to the
amount that equals the largest after-tax amount generated by any of the
Displacements.
     If one or more events generate a payment under both this Agreement and the
Change in Control Termination Agreement, the Employee will be entitled only to
the benefit described in this Agreement, but will not be entitled to amounts
under both agreements.
     Notwithstanding any other provision of this Agreement, the Employee will
not be entitled to any amount under this Agreement if he acted in concert with
any person or group (as defined above) to effect a Displacement, other than at
the specific direction of the Board and in his capacity as an employee of the
Company or any Subsidiary.
     (b) The term “Change in Control” shall mean a “change in control” as
defined in the Amended and Restated Change in Control Termination Agreement
effective as of the date hereof by and between the Employee and the Company.
     3. Company’s Right to Terminate. The entity with which the Employee has a
direct employment relationship (“Employer”) may terminate the Employee’s
employment at any time during the term of this Agreement, subject to the terms
of this Agreement and the obligation to provide the amounts stated herein if
due. For purposes of this Agreement, any reference to the Employee’s
“termination” or “termination of employment” (or any form thereof) shall mean
the Employee’s “separation from service”, within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), from the Employer and
all entities that, along with the Employer would be treated as a single employer
under Sections 414(b) and (c) of the Code.
     4. Termination in Connection With a Displacement. In the event of
termination of employment from the Company or any Subsidiary after a
Displacement, the Displacement Entity or any Related Entity (i.e., any entity
related to the Displacement Entity through common ownership as determined under
Sections 414 or 1563 of the Code): (including an involuntary termination while
the employee is absent from active employment pending determination of
Disability under the procedures described in paragraph 4(a)) within the
Protection Period (i.e., the period beginning on the date of the Displacement,
even if that period begins before the Effective Date, and ending on the last day
of the number of calendar months specified in Item 10 on Exhibit A beginning
coincident with or immediately after a Displacement), the Employee shall be
entitled to the benefits provided in paragraph 6 unless such termination is
because of the

2



--------------------------------------------------------------------------------



 



Employee’s death or determination of Disability (as described in paragraph
4(a)), for Cause, or by the Employee other than for Good Reason.
          (a) Disability. The term “Disability” shall mean termination because
of Total and Permanent Disability as defined in the Long-Term Disability Plan in
effect at any time during the Protection Period in which the Employee is or was
participating when the condition began (or, if the Employee is or was not
participating in a Long-Term Disability Plan when the condition begins, as
defined under any long-term disability program in effect at any time during the
Protection Period). If the Employee is deemed Disabled, his date of termination
will be the end of any period prescribed under the long-term disability plan for
determining eligibility for long term disability benefits and any termination
occurring before that date will not be a termination for Disability. Also, any
adjustment to the Employee’s compensation, job duties or other circumstances of
employment during the period his Disability is being established will not
constitute a basis for “Good Reason” under paragraph 4(c).
          (b) Cause. The term “Cause” shall mean one or more of the following
acts of the Employee:
          (i) any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion by the Employee of the assets or business
opportunities of the Company or any Subsidiary before a Displacement or, after a
Displacement, the Displacement Entity or any Related Entity;
          (ii) conviction of the Employee of (or plea by the Employee of guilty
to) a felony (or a misdemeanor that originally was charged as a felony but was
reduced to a misdemeanor as part of a plea bargain) or intentional and repeated
violations by the Employee of the Employer’s written policies or procedures;
          (iii) disclosure, other than through mere inadvertance, to
unauthorized persons of any Confidential Information (as defined below);
          (iv) intentional breach of any contract with or violation of any legal
obligation owed to the Company or any Subsidiary before a Displacement or, after
a Displacement, the Displacement Entity or any Related Entity;
          (v) dishonesty relating to the duties owed by the Employee to the
Company or any Subsidiary before a Displacement or, after a Displacement, the
Displacement Entity or any Related Entity;
          (vi) the Employee’s (x) willful and continued refusal to substantially
perform assigned duties (other than any refusal attributable to an event that
constitutes Good Reason, as defined in paragraph (c)), (y) willful engagement in
gross misconduct materially and demonstrably injurious to the Company or any
Subsidiary before a Displacement or, after a Displacement, the Displacement
Entity or any Related Entity or (z) breach of any term of this Agreement; or

3



--------------------------------------------------------------------------------



 



          (vii) any intentional cooperation with any party attempting to effect
a Displacement unless (y) the Board has approved or ratified that action before
the Displacement or (z) that cooperation is required by law.
     However, Cause will not arise solely because the Employee is absent from
active employment during periods of vacation, consistent with the Employer’s
applicable vacation policy, sickness or illness or while suffering from an
incapacity due to physical or mental illness, including a condition that does or
may result in a Disability or other period of absence initiated by the Employee
and approved by the Employer.
     The term “Confidential Information” shall mean any and all information
(other than information in the public domain) related to the Company’s, any
Subsidiary’s, the Displacement Entity’s or any Related Entity’s business,
including all processes, inventions, trade secrets, computer programs, technical
data, drawings or designs, information concerning pricing and pricing policies,
marketing techniques, plans and forecasts, new product information, information
concerning methods and manner of operations and information relating to the
identity and location of all past, present and prospective customers and
suppliers.
          (c) Good Reason. The term “Good Reason” shall mean any of the
following to which the Employee has not specifically consented in writing:
          (i) at any time during the Protection Period, any breach of this
Agreement (including breach of the commitments undertaken under paragraph 9(d)
of any nature whatsoever) by or on behalf of the Company or any Subsidiary
before a Displacement or, after a Displacement, the Displacement Entity or any
Related Entity;
          (ii) at any time during the Protection Period, a reduction in the
Employee’s title, duties, responsibilities or status, as compared to either
(y) the Employee’s title, duties, responsibilities or status immediately before
the beginning of the Protection Period or (z) any enhanced or increased title,
duties, responsibilities or status assigned to the Employee during the
Protection Period;
          (iii) at any time during the Protection Period, the permanent
assignment to the Employee of duties that are inconsistent with (y) the
Employee’s office immediately before the beginning of the Protection Period or
(z) any more senior office to which the Employee is promoted during the
Protection Period;
          (iv) during any calendar year ending during the Protection Period (or
any fractional calendar year ending within the Protection Period), a 15 percent
(or larger) reduction (other than a reduction that is attributable to any
termination for death, after reaching age 65 (but only if the Employee is then
entitled to an immediate, unreduced benefit under a deferred compensation plan
described in Section 401(a) of the Code), Disability or Cause, voluntary
termination by the Employee other than for Good Reason or for any period of
temporary absence protected by law or initiated by the Employee and approved by
the Employer) in the aggregate value of the highest of the Employee’s total
compensation for the calendar year ending before the Date of Termination, as
determined under paragraph 5 (including base salary, cash bonus potential (as
distinguished from the

4



--------------------------------------------------------------------------------



 



cash bonus earned), the value of employee benefits, other than value associated
solely with the performance of investments the Employee controls, and fringe
benefits but excluding compensation attributable to the exercise or liquidation
of stock options) or, if higher, the Employee’s total compensation for the last
calendar year ending before the beginning of the Protection Period (including
base salary, cash bonus potential, the value of employee benefits, other than
value associated solely with the performance of investments the Employee
controls, and fringe benefits) but, in both cases, determined without regard to
any amounts, paid or payable, under paragraphs 6, 7, 8 and 11;
          (v) at any time during the Protection Period, a requirement that the
Employee relocate to a principal office or worksite (or accept indefinite
assignment) to a location more than 50 miles distant from (y) the principal
office or worksite to which the Employee was assigned immediately before the
beginning of the Protection Period or (z) any location to which the Employee
agreed, in writing, to be assigned after a Displacement;
          (vi) at any time during the Protection Period, the imposition on the
Employee of business travel obligations substantially greater than the
Employee’s business travel obligations during the 12-consecutive-calendar-month
period ending immediately before the beginning of the Protection Period but
determined without regard to any special business travel obligations associated
with activities relating to the Displacement;
          (vii) at any time during the Protection Period, the Employer’s
(u) failure to continue in effect any material fringe benefit or compensation
plan, retirement or deferred compensation plan, life insurance plan, health and
accident plan, sick pay plan or disability plan in which the Employee is
participating (or was eligible to participate) immediately before the beginning
of the Protection Period, (v) modification of any of the plans or programs just
described that adversely affects the potential value of the Employee’s benefits
under those plans (other than value associated solely with the performance of
investments the Employee controls) or (w) failure to provide the Employee, after
a Displacement, with the same number of paid vacation days to which the Employee
is or becomes entitled at or anytime during the Protection Period under the
terms of the Employer’s vacation policy or program. However, Good Reason will
not arise under this subsection solely because (x) the Company or any Subsidiary
before a Displacement or, after a Displacement, the Displacement Entity or any
Related Entity terminates or modifies any such program during the Protection
Period solely to comply with applicable law but only to the extent required to
meet applicable legal standards, (y) a plan or benefit program expires under
self-executing terms contained in that plan or benefit program before the
Displacement or (z) the Company or any Subsidiary before a Displacement or,
after a Displacement, the Displacement Entity or any Related Entity replaces a
plan or program with a successor plan or program of equal or equivalent value to
the Employee;
          (viii) for the duration of any period of any absence from active
employment that begins or continues at any time during the Protection Period,
failure to provide or continue for the Employee any benefits (including
disability benefits)

5



--------------------------------------------------------------------------------



 



available to employees who are absent from active employment (including because
of disability) under programs maintained by the Company, a Subsidiary, the
Displacement Entity or any Related Entity on the date the absence (including
disability) begins;
          (ix) during the Protection Period, the Employee is unable to perform
normally assigned duties because of a physical or mental condition and before
his Disability is established under paragraph 4(a), the Company or any
Subsidiary before a Displacement or, after a Displacement, the Displacement
Entity or any Related Entity terminates the Employee before the end of the
Disability determination period described in paragraph 4(a);
          (x) during the Protection Period, the Company or any Subsidiary before
a Displacement or, after a Displacement, the Displacement Entity or any Related
Entity unsuccessfully attempts to terminate the Employee for Cause, in which
case the Effective Period will not end earlier than 60 days after the conclusion
of the Employer’s unsuccessful attempt to terminate the Employee for Cause;
          (xi) during the Protection Period, the Employer attempts to amend or
terminate this Agreement without regard to the procedures described in
paragraphs 10 or 13;
          (xii) failure at any time to obtain an assumption of the Company’s or
any Subsidiary’s, before a Displacement, or, after a Displacement, the
Displacement Entity’s or any Related Entity’s obligations under this Agreement
by any successor to any of them, regardless of whether such entity becomes a
successor to the Company or any Subsidiary, before a Displacement, or, after a
Displacement, the Displacement Entity or any Related Entity as a result of a
merger, consolidation, sale of assets or any other form of reorganization; or
          (xiii) termination of employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph 5 herein.
     5. Notice of Termination. Any purported termination of the Employee’s
employment shall be communicated by a written Notice of Termination to the other
party delivered no later than 60 days after the Employee, in the case of Good
Reason, or, in other cases, the Displacement Entity and any Related Entity,
knows or with reasonable diligence should have known of the event constituting
Good Reason, Cause or Disability. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provisions in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provisions so indicated and shall specify a
“Date of Termination”, However, the Date of Termination specified in the notice:
     (a) In the case of a termination because of Disability, will be no earlier
than the end of the disability determination period described in Paragraph 4(a);
     (b) In the case of a termination for Cause, on the Date of Termination
specified in the Notice of Termination (which may not be earlier than the date
on which the condition

6



--------------------------------------------------------------------------------



 



constituting Cause occurred), unless, within 30 days after the date the Notice
of Termination for Cause is delivered to the Employee, the Employee corrects to
the reasonable satisfaction of the Employer the condition specified in the
Notice of Termination for Cause as the basis for the termination, in which case
the Notice of Termination will be deemed to have been withdrawn and will be of
no effect;
     (c) In the case of a termination for Good Reason, on the Date of
Termination specified in the Notice of Termination (which may not be earlier
than the day before the event constituting Good Reason occurred), unless, within
30 days after the date the Notice of Termination for Good Reason is delivered
(even if this 30 day period extends beyond the term as defined in Paragraph 10),
the Employer corrects to the reasonable satisfaction of the Employee the
condition specified in the Notice of Termination for Good Reason as the basis
for the termination, in which case the Notice of Termination will be deemed to
have been withdrawn and will be of no effect; and
     (d) in all other cases, the date the Notice of Termination is delivered.
     Notwithstanding the foregoing, the Date of Termination shall be date of the
Employee’s termination of employment, if earlier than the Date of Termination
specified above.
     6. Compensation and Benefits Upon Termination.
          (a) If a Displacement has occurred and during the Protection Period
the Employee’s employment is terminated (i) by the Employer other than for
Cause, Disability or death, or (ii) by the Employee for Good Reason, the
Employee shall be entitled to (and each of the Displacement Entity and all
Related Entities shall be jointly liable for) the compensation and benefits
provided in subparagraph (c) below.
          (b) The compensation described in subparagraphs (c)(i), (c)(ii) and
(c)(iii) shall be paid by the Displacement Entity or the Employer (or jointly by
them) to the Employee as follows: (A) if the termination is described in
paragraph 6(a)(i), as described in Sections 5.03[2][a], [c] and [d] of the
Amended and Restated Employment Agreement by and between FirstMerit Corporation
and Paul Greig effective January 17, 2008 (“Employment Agreement”), as
applicable; and (B) if the termination is described in paragraph 6(a)(ii), as
described in Sections 5.05[2][a], [c] and [d] of the Employment Agreement, as
applicable. The compensation and benefits described in subparagraphs (c)(iv),
(c)(v), (c)(vi) and (c)(vii) will be paid as provided in those subparagraphs.
          (c) The compensation and benefits payable to an Employee pursuant to
this paragraph 6 shall be as follows:
          (i) Base Salary to Date of Termination. The Employee’s full base
salary through the Date of Termination.
          (ii) Base Salary. An amount equal to the Employee’s annual base salary
(at the highest annualized rate in effect at any time during the Protection
Period) multiplied by the number indicated in Item 6(c)(ii) on Exhibit A, which
Exhibit is attached hereto and incorporated by reference herein.

7



--------------------------------------------------------------------------------



 



          (iii) Incentive Compensation. An amount equal to (y) the value of the
incentive compensation payment the Employee would receive if payout was made at
the “target” percentage for the Employee under the Company’s Executive Incentive
Plan (and/or any analogous plan adopted after the date of this Agreement) for
the year of the Employee’s Date of Termination (or any higher percentage based
on objective criteria specified in the Executive Incentive Compensation Plan for
the year in which the Date of Termination occurs and/or any analogous plan
adopted after the date of this Agreement that the Employee has achieved before
the Date of Termination) or, if higher, the value of any incentive compensation
payment received by the Employee under the Company’s Executive Incentive Plan
(and/or any analogous plan adopted after the date of this Agreement) at any time
during the Protection Period multiplied by (z) the number indicated in
Item 6(c)(iii) on Exhibit A.
          (iv) Stock Plans. The Employee’s outstanding stock options, restricted
stock, and other stock, phantom stock, stock appreciation rights or similar
arrangements in which he participates, whether issued before, in connection with
or after the Displacement will be fully vested and exercisable and settled in
accordance with the terms of the applicable plan or plans. Notwithstanding any
provisions to the effect that rights terminate upon termination of employment,
the Employee (or his beneficiary) shall be given the longer of 90 days after the
Date of Termination, or the remaining period provided in the grant (determined
without regard to the Employee’s termination), to realize or exercise all rights
or options provided under such plans with respect to any stock option, and other
stock, phantom stock, stock appreciation rights or similar grants.
          (v) Medical Benefits and Life Insurance. The Employer or the
Displacement Entity shall maintain in full force and effect for the Employee’s
(and for his family if family coverage is then in effect) continued benefit
until the earlier of the number of months listed in Item 6(c)(v) on Exhibit A
after the Date of Termination, or the end of the calendar month in which the
Employee reaches the age of 67, all medical insurance (including health care,
dental and prescription drug insurance), life insurance, and accidental death
and dismemberment insurance including conversion rights (collectively “Welfare
Benefits”), with coverage and limits, separately for each Welfare Benefit and in
the aggregate, identical to those in effect with respect to the Employee
(including family coverage if family coverage is then in effect), immediately
before the Date of Termination or, if higher (both separately and in the
aggregate) at any time during the Protection Period. If the Employer or the
Displacement Entity is unable to provide some or all of the Welfare Benefits
through its insured program for the duration of the period described in the
first sentence of this paragraph, the Employer or the Displacement Entity will
distribute to the Employee a lump sum cash amount equal to the highest aggregate
premium amount paid during the Protection Period with respect to the Welfare
Benefit it is unable to provide through its insured programs multiplied by the
number of whole and fractional premium periods for which it is unable to provide
this coverage through its insured program, plus an additional amount equal to
the Premium Tax Obligation (as defined below)(“Benefit Cashout”). If the
Employee is a participant in the Company’s Executive Life Insurance Program
(and/or any analogous plan adopted after the date of this Agreement) on the Date
of Termination, the Displacement Entity and/or the Employer shall pay the
premium for the Employee on such insurance for a

8



--------------------------------------------------------------------------------



 



period ending the earlier of the number of months listed in Item 6(c)(v) on
Exhibit A after the Date of Termination, or the calendar month in which the
Employee reaches the age of 67, plus an additional amount to the Employee equal
to the Premium Tax Obligation. For the sole purpose of determining the
Employee’s eligibility to participate in the Company’s Welfare Benefit programs,
the Employee shall be considered to be on a paid leave of absence as long as he
is receiving benefits under this Agreement.
     The term “Premium Tax Obligation” shall mean an additional cash amount
equal to all applicable federal, state and local, income, wage, employment and
excise taxes (including those imposable under Code § 4999) so that, after
payment of all taxes due on the cash payments described in this subparagraph
(c)(v) (i.e., the cash equivalent of the premiums needed to provide the Welfare
Benefits the Displacement Entity and/or the Company are unable to provide
through their insured programs), the Employee will retain cash equal to the
highest aggregate premium amount paid during the Protection Period with respect
to the Welfare Benefit it is unable to provide through its insured programs
multiplied by the number of whole and fractional premium periods for which it is
unable to provide this coverage through its insured program.
     Notwithstanding the foregoing, (A) any amounts or benefits that will be
paid or provided under this subparagraph with respect to health or dental
coverage after completion of the time period described in Treasury Regulation
§1.409A-1(b)(9)(v)(B) and (B) any other amounts or benefits that will be paid or
provided under this subparagraph shall be subject to the following requirements:
(1) the amount of expenses eligible for reimbursement or benefits provided
during any taxable year of the Employee may not affect the expenses eligible for
reimbursement or benefits to be provided in any other taxable year of the
Employee; (2) any reimbursement of an eligible expense shall be made on or
before the last day of the taxable year of the Employee following the taxable
year of the Employee in which the expense was incurred; and (3) the right to
such reimbursement or benefit may not be subject to liquidation or exchange for
another benefit; provided, however, that the Benefit Cashout shall be made
within five days following the date of the Employee’s termination.
          (vi) Supplemental Executive Retirement Plan. The following shall apply
for purposes of calculating the Employee’s benefits, if applicable, under the
FirstMerit Corporation Amended and Restated Supplemental Executive Retirement
Plan, originally effective on February 13, 1987 and amended and restated
effective of as November 20, 2008, and as maybe amended from time to time,
and/or any other nonqualified plan of deferred compensation in effect during the
Protection Period (the “SERP”): the Employee’s Average Monthly Earnings for
purposes of the SERP shall be deemed to be equal to the total of the highest
monthly base salary earned by the Employee during the 24 months immediately
preceding the Displacement and the value of the incentive compensation payment
the Employee would receive if payout was made at the “target” percentage for the
Employee under the Company’s Executive Incentive Plan (and/or any analogous plan
adopted after the date of this Agreement) in the year of the Employee’s Date of
Termination (or any higher percentage based on objective criteria specified in
the Incentive Compensation Plan for the year in which the Date of Termination
occurs and/or any analogous plan adopted after the date of this Agreement)

9



--------------------------------------------------------------------------------



 



that the Employee has achieved before the Date of Termination in the year of
Employee’s Date of Termination divided by 12.
          The terms of this subparagraph (vi) shall apply only if the Employee
is a participant in the SERP, and shall supersede any contrary provisions of the
SERP and any membership agreement executed between the Company and the Employee
in connection with the Employee’s participation in the SERP, unless expressly
provided otherwise in such membership agreement. The Employee’s SERP benefit,
calculated using the provisions of subparagraph (vi) above, is assumed to
commence on the earliest date upon which the Employee is eligible to retire
under the SERP for purposes of determining the Actuarial Equivalent (as defined
in the SERP) of such benefit.
          If the SERP is terminated and the Employee cites that termination as a
basis for Good Reason termination, the benefits due under this subparagraph will
be calculated as if the SERP had not been terminated.
          (vii) Outplacement Fees. For a period not to exceed one year after the
Date of Termination, the Displacement Entity, the Employer or any Related Entity
will pay directly to the provider the reasonable expenses associated with
outplacement training of the Employee by a professional placement firm and in an
amount not to exceed that listed as Item 6(c)(vii) on Exhibit A.
          (viii) The additional consideration described in Section 5.03[2][e]
and [f] or Section 5.05[2][e] and [f] of the Employment Agreement (or any
successor agreement) in exchange for a continuation of the obligations described
in Article 6 (or any successor section of similar effect) therein.
     (d) Notwithstanding anything in this Agreement to the contrary, if the
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and as determined under the relevant entity’s policy for determining
specified employees), on the Employee’s date of termination and the Employee is
entitled to a payment and/or a benefit under this Agreement that is required to
be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then such payment
or benefit, as the case may be, shall not be paid or provided (or begin to be
paid or provided) until the first business day of the seventh month following
the date of the Employee’s termination of employment (or, if earlier, the date
of the Employee’s death). The first payment that can be made to the Employee
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.
     7. Overall Limitation on Benefits. Notwithstanding any provision in this
Agreement to the contrary (other than paragraphs 6(c)(v), 8 and 11 which will
apply under the circumstances described in those paragraphs and below), if, as
of the date of the Displacement, the Displacement Entity (after consulting with
an independent accounting or compensation consulting company) ascertains that
the compensation and benefits provided to the Employee pursuant to or under this
Agreement, either alone or when combined with other compensation and benefits
received by the Employee, would constitute “parachute payments” within the

10



--------------------------------------------------------------------------------



 



meaning of Section 280G of the Code, or the regulations adopted thereunder, then
the Employee will be entitled to a “full gross up” in an amount sufficient to
ensure that, after payment of the taxes (including those attributable to the
gross up) the Employee will retain an after tax amount equal to the amount he
would have retained had no tax arisen under Section 4999 of the Code. Any gross
up pursuant to this paragraph 7 shall be paid no later than the end of the
taxable year following the year in which the Employee remits the taxes being
grossed-up.
     8. Legal, Etc. Fees. The Displacement Entity shall pay all reasonable
legal, accounting and actuarial fees and expenses incurred by the Employee or
the Employee’s estate in enforcing any right or benefit provided by this
Agreement. If it is subsequently determined that payment of these fees are
parachute payments, the Displacement Entity or the Employer will fully gross-up
the Employee or the Employee’s estate for the income, wage, employment and
excise taxes associated with that payment so that, after all applicable federal,
state and local, income, wage, employment and excise taxes (plus any assessed
interest and penalties), the Employee or the Employee’s estate will have
incurred no liability (either for these fees or the taxes just listed) with
respect to the matters encompassed in this paragraph. Any legal, accounting and
actuarial fees and expenses being reimbursed must relate to a claim brought
during the lifetime of the Employee or the duration of the Employee’s estate
arising from the alleged breach of any obligation of Employer under this
Agreement and the reimbursement or payment is subject to the following: (a) the
amount eligible for reimbursement during any taxable year of the Employee or the
Employee’s estate may not affect the amount eligible for reimbursement in any
other taxable year of the Employee or the Employee’s estate; (b) any
reimbursement must be made on or before the last day of the Employee’s of the
Employee’s estate’s taxable year following the taxable year in which the cost
was incurred; and (c) the right to reimbursement for such costs may not be
subject to liquidation or exchange for another benefit. Any gross-up payment of
taxes shall be made by the end of the taxable year following the year in which
the Employee or the Employee’s estate remits the taxes being grossed-up.
     9. Obligations. By signing this Agreement, the Employee agrees to be bound
by and to comply with the following restrictions, whether or not the Employee
also receives the compensation and benefits described in paragraph 6.
     (a) If any “person” (as used in paragraph 2(b)) initiates a tender or
exchange offer, distributes proxy materials to the Company’s shareholders or
takes other steps to effect, or that may result in, a Displacement, the Employee
agrees not to terminate employment voluntarily during the pendency of that
activity (other than by reason of termination after reaching retirement age or
Disability or for Good Reason) and to continue to serve as a full-time employee
until those efforts are abandoned, that activity is terminated or until a
Displacement has occurred.
     (b) Except as otherwise required by applicable law, the Employee expressly
agrees to keep and maintain Confidential Information (as defined in paragraph
4(b)) confidential and not, at any time during or subsequent to the Employee’s
employment, to use any Confidential Information for the Employee’s own benefit
or to divulge, disclose or communicate any Confidential Information to any
person or entity in any manner except (i) to employees or agents of the Company,
any Subsidiary, the Displacement Entity and any Related Entity that need the
Confidential Information to perform their duties on behalf of the Company, any
Subsidiary, the Displacement Entity and any Related Entity, (ii) in the
performance of Employee’s duties, (iii) as

11



--------------------------------------------------------------------------------



 



a necessary (and only to the extent necessary) part of any undertaking by the
Employee to enforce the Employee’s rights under this Agreement or (iv) pursuant
to a subpoena. The Employee also agrees to notify the Company, before a
Displacement and, after a Displacement, the Displacement Entity promptly of any
circumstance the Employee believes may legally compel the disclosure of
Confidential Information and to give this notice before disclosing any
Confidential Information.
     (c) The Employee agrees that during and after employment and without
additional compensation (other than reimbursement for reasonable associated
expenses, which shall be made consistent with the Employer’s normal policy
relating to the reimbursement of expenses) to cooperate with the Company, any
Subsidiary, the Displacement Entity and any Related Entity in the following
areas:
     (i) the Employee agrees (w) to be reasonably available to answer questions
for the Company’s, any Subsidiary’s, the Displacement Entity’s and any Related
Entity’s officers regarding any matter, project, initiative or effort for which
the Employee was responsible while employed by the Employer and (x) to cooperate
with the Company, any Subsidiary, the Displacement Entity and any Related Entity
during the course of all third-party proceedings arising out of the Company’s,
any Subsidiary’s, the Displacement Entity’s or any Related Entity’s business
about which the Employee has knowledge or information. For purposes of this
Agreement, (y) “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and (z) “cooperation” includes the Employee’s being reasonably
available for interviews, meetings, depositions, hearings and/or trials without
the need for subpoena or assurances by the Company, any Subsidiary, the
Displacement Entity or any Related Entity providing any and all documents in the
Employee’s possession that relate to the proceeding and providing assistance in
locating any and all relevant notes and/or documents.
     (ii) unless compelled to do so by lawfully-served subpoena or court order,
the Employee agrees not to communicate with, or give statements or testimony to,
any attorney representing an interest opposed to the Company’s, any
Subsidiary’s, the Displacement Entity’s or any Related Entity’s interest
(“Opposing Attorney”), Opposing Attorney’s representative (including private
investigators) or current or former employee relating to any matter (including
pending or threatened lawsuits or administrative investigations) about which the
Employee has knowledge or information (other than knowledge or information that
is not Confidential Information as defined in paragraph 4(b)) as a result of
employment with the Company, any Subsidiary, the Displacement Entity or any
Related Entity. The Employee also agrees to notify the Employer after being
contacted by a third party or receiving a subpoena or court order to appear and
testify with respect to any matter that may include a claim opposed to the
Company’s, any Subsidiary’s, the Displacement Entity’s or any Related Entity’s
interest. However, this subsection will not apply to any effort undertaken by
the Employee to enforce the Employee’s rights under this Agreement but only to
the extent necessary for that purpose.
     (iii) the Employee agrees not to communicate with, or give statements to,
any member of the media (including print, television or radio media) relating to
any matter (including pending or threatened lawsuits or administrative
investigations) about which the Employee has knowledge or information (other
than knowledge or information that is not Confidential

12



--------------------------------------------------------------------------------



 



Information as defined in paragraph 4(b)) as a result of employment with the
Company or a Subsidiary, before a Displacement, or, after a Displacement, the
Displacement Entity or a Related Entity immediately after being contacted by any
member of the media with respect to any matter affected by this section.
     (d) The Employee, the Company, any Subsidiary, the Displacement Entity and
any Related Entity agree that none will make any disparaging remarks about the
others. However, this restriction will not preclude (i) remarks by any employee
made in the normal course of business, (ii) remarks by the Employee that are
required to discharge the Employee’s regular duties or other duties described in
this Agreement, (iii) the Company, any Subsidiary, the Displacement Entity or
any Related Entity from making (or eliciting from any person) disparaging
remarks about the Employee concerning any conduct that may lead to a termination
for Cause (including initiating an inquiry or investigation that may result in a
termination for Cause), but only to the extent reasonably necessary to
investigate the Employee’s conduct and to protect the Company’s, any
Subsidiary’s, the Displacement Entity’s and any Related Entity’s interests or
(iv) any remarks made by any party that are necessary (but only to the extent
necessary) to resolve any dispute arising under this Agreement and that are made
solely in the context of proceeding undertaken pursuant to paragraph 11.
     (e) If the Employee breaches any obligation described in this Agreement:
     (i) If that breach occurs before a Displacement, this Agreement will
terminate as of the date of the breach, even if the fact of the breach becomes
apparent at a later date and no amounts will be due under this Agreement;
     (ii) If that breach occurs after a Displacement but before the Employee has
terminated, this Agreement will terminate as of the date of the breach, even if
the fact of the breach becomes apparent at a later date, and no amounts will be
due under this Agreement; or
     (iii) If that breach occurs after a Displacement and after the Employee
terminates employment, (y) the Displacement Entity will be entitled to treat the
Employee as having terminated for Cause and (z) the Employee will repay the
amounts already received in paragraph 6 plus interest calculated with reference
to the mid-term applicable federal rate [as defined in Section 1274(d) of the
Code] for January 1 of each calendar year, compounded annually until paid and
will be entitled to no further amounts under this Agreement.
     10. Term of Agreement. The Term of this Agreement shall be from the
Effective Date through the last day of the calendar month which is the number of
months listed in Item 10 on Exhibit A beginning after a Displacement.
Nevertheless, this Agreement will terminate on the earliest of the following to
occur:
          (a) Except as provided in paragraph 6, the Employee’s employment with
the Company or any Subsidiary, before a Displacement, or, after a Displacement,
the Displacement Entity or any Related Entity terminates before the beginning of
the Protection Period;
          (b) Before the beginning of a Protection Period, the Employee is
reassigned to a more junior position than that held on the date of this
Agreement; however, if the more junior position is in an employee
classification, the majority of whose members have displacement

13



--------------------------------------------------------------------------------



 



agreements (or analogous agreements, other than a Change in Control Termination
Agreement), this Agreement will remain in effect, although benefit levels will
automatically be adjusted to the level established under those agreements;
          (c) The Employee mutually agrees, in writing, to terminate this
Agreement, whether or not it is replaced with a similar agreement;
          (d) The Company notifies the Employee, in writing, that the Agreement
is to terminate at the end of its then current term. To be effective, however,
this written notice (i) must be given no later than 60 consecutive calendar days
before the end of the then current term but (ii) may never be effective during a
Protection Period, although a notice of termination of this Agreement given
during the portion of the Protection Period before a Displacement may be
effective if a Displacement does not occur; or
          (e) All payments due under this Agreement have been fully paid.
     However this Agreement will not terminate if, before the beginning of or
during a Protection Period, the Employee is reassigned to a more senior position
than that held on the date of this Agreement. In this case, the Agreement will
remain in effect, although the benefit levels will automatically be adjusted to
the level established for other employees assigned to that classification or, if
there is no other employee in that classification, to the highest level in
effect under this Agreement.
     11. Dispute Resolution. Any disagreement concerning the calculation of any
payment due under this Agreement that is not resolved by agreement between the
parties (or by the independent accounting or compensation consulting company
described in paragraph 7 with reference to matters described in that paragraph)
or other dispute or controversy arising out of or relating to this Agreement
that is not resolved by agreement between the parties, including the basis on
which the Employee’s employment is terminated, will be resolved by arbitration
in accordance with the rules of the American Arbitration Association. The award
of the arbitrator will be final, conclusive and nonappealable and judgment upon
the award rendered by the arbitrator may be entered in any court having
competent jurisdiction. The arbitrator must be an arbitrator qualified to serve
in accordance with the rules of the American Arbitration Association and one who
is approved by the Company, before a Displacement, or, after a Displacement, the
Displacement Entity and the Employee. If the Employee and the Company, before a
Displacement, or, after a Displacement, the Displacement Entity fail to agree on
an arbitrator, each must designate a person qualified to serve as an arbitrator
in accordance with the rules of the American Arbitration Association and these
persons will select the arbitrator from among those persons qualified to serve
in accordance with the rules of the American Arbitration Association. Any
arbitration relating to this Agreement will be held in Summit County, Ohio (or
other geographical area acceptable to the parties).
     The Company, before a Displacement, or, after a Displacement, the
Displacement Entity will bear all reasonable costs associated with any dispute
arising under this Agreement, including reasonable accounting and legal fees
incurred by the Employee in connection with the arbitration proceedings just
described. If it is subsequently determined that payment of these costs are
parachute payments, the Company, before a Displacement, or, after a
Displacement, the

14



--------------------------------------------------------------------------------



 



Displacement Entity will fully gross-up the Employee for the income, wage,
employment and excise taxes associated with that payment so that, after all
applicable federal, state and local, income, wage, employment and excise taxes
(plus any assessed interest and penalties), the Employee will have incurred no
liability (either for these fees or the taxes just listed) with respect to the
matters encompassed in this paragraph 11. The treatment of payments or
reimbursements and gross-ups pursuant to this paragraph are described in
paragraph 8.
     If otherwise due, payments not being contested under the procedures
described in this paragraph will not be deferred during the pendency of
procedures described in this paragraph.
     If the arbitrator decides, at the conclusion of the arbitration proceedings
described in this paragraph, that the Company, before a Displacement, or, after
a Displacement, the Displacement Entity has understated the amount due under
this Agreement, the Company, before a Displacement, or, after a Displacement,
the Displacement Entity will, subject to application of paragraph 7 to the
aggregate of the amount initially paid under paragraph 6 and the additional
award, pay the additional amount, if any, to the Employee within 30 days after
the date of the award along with interest calculated at the interest rate
prescribed by the arbitrator. However, if, after application of paragraph 7 to
the arbitrator’s award, the net amount due to the Employee would not increase,
no amounts will be paid under this subsection, regardless of the arbitrator’s
award.
     12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, provided that all
notices to the Company or any Subsidiary, before a Displacement, or, after a
Displacement, the Displacement Entity, the Employer or any Related Entity shall
be directed to the attention of the President of the Company with a copy to the
Secretary of the Company, before a Displacement or, after a Displacement, to the
President of the Displacement Entity with a copy to the Secretary of the
Displacement Entity (or, in the case of the President, directed to the notice of
the Chairman of the Board of the Company, before a Displacement, or, after a
Displacement, to the Chairman of the board of directors of the Displacement
Entity with a copy to the Secretary of the Displacement Entity), or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. If the last address given by the Employee is not current, the
Employer will use reasonable means to locate the Employee.
     13. Miscellaneous.
          (a) No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Board or the board of directors of the Displacement Entity. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar provisions or conditions at
the same or at any prior or subsequent time.

15



--------------------------------------------------------------------------------



 



          (b) This Agreement is intended to replace and supersede the existing
Displacement Agreement between the Company and the Employee, which prior
agreement shall become invalid as of the date of signing this Agreement;
provided, however, that nothing in the foregoing is intended to replace or
supersede any provision of the Employment Agreement or any other agreement
between the Employee and the Company to the extent not inconsistent herewith. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement; provided, however, that this
Agreement shall not supersede or in any way limit the rights, duties or
obligations the Employee may have under any other written agreement with the
Company or any Subsidiary, the Displacement Entity, the Employer or any Related
Entity that are not inconsistent with the terms of this Agreement.
          (c) Except as expressly provided in this Agreement, the Employee’s
right to receive the payments described in this Agreement will not decrease the
amount of, or otherwise adversely affect, any other benefits payable to the
Employee under any other plan, agreement or arrangement.
          (d) The Employee is not required to mitigate the amount of any payment
described in this Agreement by seeking other employment or otherwise, nor will
the amount of any payment or benefit provided for in this Agreement be reduced
by any compensation or benefits the Employee earns, or is entitled to receive,
in any capacity after termination or by reason of the Employee’s receipt of or
right to receive any retirement or other benefits attributable to employment.
          (e) Except as expressly provided elsewhere in this Agreement, the
amount of any payment made under this Agreement will be reduced by amounts the
Employer is required to withhold in payment (or in anticipation of payment) of
any income, wage or employment taxes imposed on the payment.
          (f) The right of an Employee or any other person to receive any amount
under this Agreement may not be assigned, transferred, pledged or encumbered
except by will or by applicable laws of descent and distribution. Any attempt to
assign, transfer, pledge or encumber any amount that is or may be receivable
under this Agreement will be null and void and of no legal effect. However, this
paragraph will not preclude payment under paragraph 13(g) of any benefit to
which a deceased Employee is entitled.
          (g) Subject to the preceding subparagraph (f), this Agreement inures
to the benefit of and may be enforced by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
          (h) If:
          (i) the Employee’s employment relationship shifts between the Company
and any Subsidiary before a Displacement or after a Displacement, between the
Displacement Entity and any Related Entity and there has been no intervening
termination, this Agreement will remain in full force and effect and for all
purposes of

16



--------------------------------------------------------------------------------



 



this Agreement, the Employee’s new employer will be substituted for the
Employee’s prior employer.
          (ii) the Employee’s employer is no longer a Subsidiary, whether or not
as part of a transaction that constitutes a Displacement, this Agreement will
remain in full force and effect. However, the Employee will not be entitled to
any amount under this Agreement on account of a Displacement that solely affects
the Company after that transfer and is not part of the same transaction through
which the employer stopped being a Subsidiary.
     14. Validity. The validity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws (other than the laws of conflict of laws) of the State
of Ohio.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original by all of which
together will constitute one and the same instrument.
     16. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and, to the maximum extent permitted
by law, shall be interpreted, construed and administered consistent with this
intent. None of the Company, the Employer, any Related Entity, the Change
Entity, the Board or any other person shall have liability in the event this
Agreement fails to comply with the requirements of Section 409A of the Code.
Nothing in this Agreement shall be construed as the guarantee of any particular
tax treatment to the Employee.
[signature page attached]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date above first written.

                  FirstMerit Corporation    
 
           
 
  By:   /s/ Christopher J. Maurer    
 
           
 
      Christopher J. Maurer,    
 
      Executive Vice President-Human Resources    
 
                Employee:    
 
                /s/ Paul G. Greig                   (Signature)    
 
                Paul G. Greig                   (Print Name)    

18



--------------------------------------------------------------------------------



 



Amended and Restated
Displacement Agreement
(Greig)
Exhibit A

          Name of Executive:   Paul G. Greig
Item 6(c)(ii): Multiplied By:
    1.0    
Item 6(c)(iii): Multiplied By:
    1.0    
Item 6(c)(v):
    36    
Item 6(c)(vii): Outplacement Fee:
  $ 35,000    
Item 10
    36  

19